Name: Commission Regulation (EEC) No 800/80 of 31 March 1980 indicating the basic products which do not benefit from the advance payment of export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 80 Official Journal of the European Communities No L 87/51 COMMISSION REGULATION (EEC) No 800/80 of 31 March 1980 indicating the basic products which do not benefit from die advance payment of export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1547/79 (2), and in particular Article 16 (6) thereof, and to the corresponding provi ­ sions of the other Regulations on the common organi ­ zation of markets in agricultural products, Having regard to Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (3), Whereas Article 4 (2) of Regulation (EEC) No 565/80 applies to processed products and goods obtained from basic products provided that inward processing arrangements are not prohibited for comparable products ; whereas the list referred to in Article 8 of Regulation (EEC) No 565/80 setting out these products should be drawn up ; whereas inward processing is prohibited for certain products which are comparable with basic products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 The basic products which do not benefit from the arrangements provided for in Article 4 of Regulation (EEC) No 565/80 are set out in the Annex (Parts I and II). However the basic products set out in Part II of the Annex are excluded only when they are intended to be used in the processing of products shown : (a) in Annex A to Regulation (EEC) No 2727/75, excluding the products falling within subheading 23.07 B of the Common Customs Tariff ; (b) in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 (4), as last amended by Regulation (EEC) No ll3/80 (5). Article 2 This Regulation shall enter into force in 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 188, 26. 7. 1979, p. 1 . P) OJ No L 62, 7. 3 . 1980, p. 5. ( «) OJ No L 166, 25 . 6. 1976, p. 1 . (5) OJ No L 16, 22. 1 . 1980, p . 1 . No L 87/52 Official Journal of the European Communities 1 . 4. 80 ANNEX OCT heading No Description 04.02 04.03 11.02 11.04 11.09 23.02 23.03 PART I Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : II. Milk and cream, in powder or granules : b) Other (than in immediate packings of a net capacity of 2-5 kg or less) of a fat content by weight : 1 . Not exceeding 1-5% Butter PART II G. Germ of cereals, whole, rolled, flaked or ground C. Flour and meal of sago and roots and tubers falling within heading No 07.06 : II . Other (than denaturated) Wheat gluten, whether or not dried Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals A. Residues from the manufacture of starch from maize (excluding concen ­ trated steeping liquors) of a protein content, calculated on the dry products : I. Exceeding 40 % by weight